Dismissed and Memorandum Opinion filed March 26, 2009







Dismissed
and Memorandum Opinion filed March 26, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00177-CV
____________
 
STRATEGIC PETROLEUM INVESTMENT
CONSULTANTS 
ENTERPRISE, INC., Appellant
 
V.
 
BREWER & PRITCHARD, P.C., Appellee
 

 
On Appeal from the
151st District Court
Harris County,
Texas
Trial Court Cause
No. 2008-48075
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed January 21, 2009.  On March12, 2009, appellant
filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Justices Frost, Brown, and Boyce.